This is an action by plaintiff in error, as plaintiff in the trial court, against defendants in error, treasurer and sheriff, respectively, of Canadian county, as defendants in the trial court, to enjoin the collection of a tax levy of $56.08 for Mustang *Page 133 
township, and $63 for school district No. 49, in said county, the same being clearly and far in excess of the amounts required by the estimates made for that year, that is, the fiscal year commencing July 1, 1909, and ending June 30, 1910, which required amounts were duly paid by the plaintiff. A temporary injunction was granted, but, upon the trial of the case, the court denied plaintiff's prayer for a permanent injunction and dissolved the said temporary injunction.
The defendants in error have, without offer of excuse therefor, failed to file any brief; and plaintiff's brief, in which the case of St. Louis   San Francisco R. Co. v. Tate,35 Okla. 563, 130 P. 941, is cited and quoted as supporting its demand of relief, at least reasonably tends to sustain its assignment of error in the aforesaid action of the trial court. Also see St. Louis   San Francisco R. Co. v. Thompson,35 Okla. 138, 128 P. 685, and Same v. Amend et al., 44 Okla. 602,145 P. 1117.
For the reasons stated, the judgment of the trial court should be reversed and remanded, with instructions to enter judgment permanently enjoining the collection of said sums, aggregating $119.08.
By the Court: It is so ordered. *Page 134